DETAILED ACTION

This office action is in response to the application filed on 9/14/2020.  Claims 1-26 are pending.  Claims 1-26 are rejected.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-26 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Application 17/339,738.  This is a provisional rejection as the claims in question have not yet been patented.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the co-pending application describes an apparatus comprising nearly identical structures, including “an array of actuation cells,” “an array of pressure sensors,” and “a control system” which uses the collected pressure data to adjust pressures in the actuation cells.
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the recited claims can be found entirely within the subject matter of the claims of the patented claims.  The claims of the instant Application are therefore fully encompassed by (and anticipated by) the claims of the patent regardless of the differing scope of the claims.  Furthermore, to the degree to which the claims are different from the patented claims, the changes would have been obvious to one of ordinary skill in the art at the time the invention was made.


Claim Rejections - 35 USC § 102


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-10, 14-18, and 22-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication 2016/0317370 to Evans et al. (“Evans”).
Claim 1.  An in-bed haptic device, comprising: an array of actuation cells (Evans, Fig. 5, #102), each actuation cell of the array of actuation cells configured to actuate in response to a fluid being introduced into the actuation cell (Evans, Fig. 1); and one or more passage members (Evans, Fig. 5, #500) positioned beneath the array of actuation cells and defining one or more passages configured to fluidly couple the array of actuation cells to a control system (Evans, Fig. 5, #114); wherein: the control system is configured to introduce pressurized air into individual cells of the array of actuation cells in a predetermined sequence to provide a haptic output (Evans, Figs. 9-10).
Claim 2.  The in-bed haptic device of claim 1, wherein: the in-bed haptic device comprises a top layer (Evans, Fig. 5, #104) that defines a top external surface; the array of actuation cells is positioned beneath the top external surface and configured to locally deform the top external surface to provide the haptic output; each actuation cell of the array of actuation cells comprises a bladder (Evans, Figs. 2-3) configured to inflate in response to the control system introducing the pressurized air into an interior volume of the bladder; and each bladder of the array of actuation cells is fluidly coupled to the control system by a respective passage of the one or more passages (Evans, Fig. 3, #304).
Claim 6.  The in-bed haptic device of claim 1, wherein: the array of actuation cells comprises a first actuation cell and a second actuation cell adjacent to the first actuation cell; and providing the haptic output comprises inflating the first actuation cell while maintaining the second actuation cell in an uninflated state (the apparatus of Evans is capable of independently inflating various cells).
Claim 7.  The in-bed haptic device of claim 1, wherein providing the haptic output comprises actuating multiple actuation cells of the array of actuation cells according to an actual randomized pattern or a simulated randomized pattern (Evans paragraphs [0010] and [0046] discusses simultaneous modes of inflation and deflation which reads on Applicant’s “simulated randomized pattern”).
Claim 8.  The in-bed haptic device of claim 1, wherein providing the haptic output comprises actuating multiple actuation cells of the array of actuation cells to simulate a wave moving at least partially across a top external surface of the in-bed haptic device (Evans, paragraph [0095].
Claim 9.  An in-bed haptic device, comprising: a top layer defining a top external surface (Evans, Fig. 5, #104); a bottom layer defining a bottom external surface (Evans, Fig. 5, #506), the top layer and bottom layer defining a flexible enclosure (Evans discloses “an external cover” in paragraph [0007]); an array of actuation cells (Evans, Fig. 5 #102) positioned within the flexible enclosure; and a set of passages between the top layer and the bottom layer (Evans, Fig. 5, #500), each passage fluidly coupling a respective actuation cell of the array of actuation cells to a control system (Evans, Fig. 5, #114), wherein: the array of actuation cells is configured to locally deform the top layer of the flexible enclosure to provide a haptic output (Evans, see at least paragraph [0046]).
Claim 10.  The in-bed haptic device of claim 9, wherein: each actuation cell of the array of actuation cells comprises a bladder configured to inflate, thereby displacing a corresponding portion of the top layer to provide the haptic output at the top external surface; and the control system is configured to introduce a fluid to the array of actuation cells to inflate one or more actuation cells of the array of actuation cells (the control system of Evans uses air to inflate bladders #102).
Claim 14.  The in-bed haptic device of claim 9, wherein: the top layer has a first stiffness; and the bottom layer has a second stiffness greater than the first stiffness (Evans inherently has two different stiffnesses of material as would be required in order for the air bladders to expand in an upwardly direction).
Claim 15.  The in-bed haptic device of claim 9, further comprising an actuation component that couples the top layer to the bottom layer and allows the top layer to move relative to the bottom layer (Applicant’s “actuation component,” as best understood from the disclosure, is a sidewall portion of a cover; Evans discloses an external cover in paragraph [0007], which reads on Applicant’s “actuation component”).
Claim 16.  The in-bed haptic device of claim 9, wherein the in-bed haptic device is configured to be placed between a mattress and a user (Evans discloses prior art knowledge of use with beds in at least paragraphs [0005]-[0007]).
Claim 17.  The in-bed haptic device of claim 9, further comprising: a piezoelectric sensor positioned within the flexible enclosure; and a connector that includes an electrical component coupled to the piezoelectric sensor and fluid tubing coupled to at least one passage of the set of passages (Evans discloses the use of piezoelectric pressure sensors in paragraph [0048]).
Claim 18.  A system for providing haptic outputs, comprising: an in-bed haptic device comprising an array of actuation cells, each actuation cell of the array of actuation cells configured to inflate; and a control system comprising: a reservoir (Evans, Fig. 5, manifold #124 reads on Applicant’s reservoir) configured to contain a fluid; a pump configured to pressurize the fluid contained in the reservoir; a valve array configured to fluidly couple the reservoir to the array of actuation cells; and a processing unit configured to control the valve array to inflate individual actuation cells of the array of actuation cells in a predetermined sequence using the pressurized fluid to provide a haptic output (all claimed features taught in Evans, Fig. 5).
Claim 22.  An in-bed haptic device, comprising: an actuation cell comprising multiple bladders (Evans, Fig. 5 #102); a fluid passage (Evans, Fig. 5 #500) coupled to the actuation cell; a pump (Evans, paragraph [0106]) fluidly coupled to the fluid passage and configured to introduce pressurized air into the actuation cell; multiple valves (Evans, Fig. 5, manifold #124 contains valves) including a respective valve coupled to each of the multiple bladders; and a processing unit (Evans, Fig. 5 #114) configured to control the multiple valves to deflate individual bladders of the multiple bladders in a defined sequence to provide a haptic output (Evans discusses modes of operation in at least paragraphs [0009]-[0010]).
Claim 23.  The in-bed haptic device of claim 22, wherein: the fluid passage couples each of the multiple bladders to the pump; and each of the multiple valves are positioned between the fluid passage and a respective one of the multiple bladders (see Evans, Fig. 5).
Claim 24.  The in-bed haptic device of claim 22, wherein: the fluid passage is a first fluid passage; the in-bed haptic device comprises a second fluid passage; the first fluid passage couples a first bladder of the multiple bladders to a second bladder of the multiple bladders; and the second fluid passage couples the second bladder of the multiple bladders to a third bladder of the multiple bladders (Applicant appears to be claiming bladders that are connected in series; Evans teaches this feature in at least Fig. 8).
Claim 25.  The in-bed haptic device of claim 24, wherein: a first valve of the multiple valves is coupled to the first bladder; and a second valve of the multiple valves is coupled to the second bladder (Evans Fig. 3 “shows tubing 304 used to each of the various air bladders to the manifold's fill/bleed valves 124 allowing the processor 114 to inflate and deflate desired bladders and/or zones of bladders”).
Claim 26.  The in-bed haptic device of claim 22, further comprising a sensor strip communicably coupled with the processing unit, wherein: the sensor strip is configured to detect a physical parameter of a user and output a signal indicative of the physical parameter to the processing unit; and the processing unit is configured to provide the haptic output in response to the signal indicative of the physical parameter (Evans discusses changing pressure dynamically based on pressure sensor data in at least paragraph [0046]).



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0317370 to Evans et al. (“Evans”) in view of US Patent 3,613,671 to Poor.
Claim 3.  The in-bed haptic device of claim 2, wherein each actuation cell of the array of actuation cells is configured to expand in a direction that is substantially transverse to the top external surface, thereby increasing a thickness of a region of the in-bed haptic device corresponding to the actuation cell (while inflation of the cells of Evans presumably causes the cushion to become thicker; as this is inherently how the apparatus must work, Evans is silent as to these details; however Poor teaches a similar inflatable massaging pad and teaches in Figs. 6 and 8 that cells expand in the height direction; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention since doing so would have simply been combining prior art elements according to known methods to yield predictable and obvious results).
Claim 4-5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0317370 to Evans et al. (“Evans”) in view of US Patent Application Publication 2012/0313420 to Bayerlein et al (“Bayerlein”).
Claim 4.  The in-bed haptic device of claim 1, wherein: the in-bed haptic device defines: a top external surface (Evans, Fig. 5, #104); a bottom external surface (Evans, Fig. 5, #506) opposite the top external surface; and a thickness between the top external surface and the bottom external surface; the thickness of the in-bed haptic device is less than five percent of a width of the in-bed haptic device; and the thickness of the in-bed haptic device is less than five percent of a length of the in-bed haptic device (Evans does not disclose the claimed thickness of “less than five percent” of a length or width; Evans teaches cells that are thicker, however, thinner air cells are well known in the prior art, as taught by Bayerlein in Fig. 1, and paragraph [0002] which teaches cells that are made of plastic films with a thickness of 0.3-0.5 mm, which therefore would have a total thickness of approximately 1 mm, and in any reasonable application in a seat or bed would have a thickness of less than 5% of the width or length of the seat or bed; therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to select an air cell of any desired thickness in order to maximize the efficiency and effectiveness of the apparatus; for example, using shorter cells would eliminate potential large differences in height across the apparatus and thereby optimize user comfort; furthermore, the combination of the apparatus of Evans with the thin air cells of Beyerleyn would have simply been combining known prior elements according to known methods to yield predictable and obvious results).
Claim 5.  The in-bed haptic device of claim 4, wherein: the in-bed haptic device comprises: a bottom layer defining the bottom external surface and having a first stiffness; and a top layer defining the top external surface and having a second stiffness less than the first stiffness (Evans inherently has two different stiffnesses of material as would be required in order for the air bladders to expand in an upwardly direction;  additionally, Beyerlein discloses two different materials, which therefore inherently have two different stiffnesses, as seen at #3 and #4 in Fig. 2).
Claim 14.  The in-bed haptic device of claim 9, wherein: the top layer has a first stiffness; and the bottom layer has a second stiffness greater than the first stiffness (it would have been obvious to combine the disclosed air cells of Bayerlein with the apparatus of Evans for the motivation discussed above with respect to claim 4; Beyerlein discloses two different materials, which therefore inherently have two different stiffnesses, as seen at #3 and #4 in Fig. 2).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0317370 to Evans et al. (“Evans”) in view of US Patent 6,415,467 to Bretvin.
Claim 11.  The in-bed haptic device of claim 10, wherein: the bladder is a first bladder; and each actuation cell of the array of actuation cells comprises a second bladder fluidly coupled to the first bladder and positioned between the first bladder and the top layer (Evans does not teach that each cell is two bladders; however Bretvin teaches an air cushion with two layers of air cells; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the double layered air cushion with the apparatus of Evans for the motivation stated by Bretvin column 1, Line 52 through column 2, line 8, to wit, that cushions with a single cell layer cause height differences that make the user unstable; thus Bretvin would solve this problem for the apparatus of Evans).
Claim 12.  The in-bed haptic device of claim 9, wherein: the in-bed haptic device further comprises a channel layer between the top layer and the bottom layer; the channel layer defines a set of channels extending through the channel layer; and sidewalls defining each channel of the set of channels define sidewalls of a respective passage of the set of passages (the apparatus of Evans combined with the cushion of Bretvin, as discussed with respect to claim 11, provides a channel layer #9 in Fig. 7, with the claimed channels at #8; regarding sidewalls of channels, it is inherent that the channels have sidewalls or an enclosed channel would not be present).
Claim 13.  The in-bed haptic device of claim 12, wherein: a first element of the in-bed haptic device defines a top wall of each passage of the set of passages; and a second element of the in-bed haptic device defines a bottom wall of each passage of the set of passages (top and bottom walls of the channels of Bretvin can be seen as #5 in Fig. 7; also see Figs. 8-9).
Claims 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0317370 to Evans et al. (“Evans”) in view of US Patent Application Publication 2002/0133877 to Kuiper et al. (“Kuiper”).
Claim 19.  The system of claim 18, wherein: the reservoir is a high pressure reservoir; the fluid is a first fluid; the pump is a first pump configured to increase a first pressure of the first fluid above an atmospheric pressure; and the control system further comprises: a vacuum reservoir configured to contain a second fluid; and a second pump configured to decrease a second pressure of the second fluid below the atmospheric pressure (Evans does not teach a vacuum pump in addition to an inflation pump; however Kuiper teaches a similar patient support apparatus in which there are both inflation and deflation pumps; it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the apparatus of Evans with an additional pump and an additional manifold in order to provide the predictable benefit of being able to more quickly deflate certain cells, thereby providing additional functionality and additional modes or speed of operation).
Claim 20.  The system of claim 19, wherein, for each actuation cell of the array of actuation cells: the actuation cell is configured to be fluidly coupled to the high pressure reservoir by a first respective valve of the valve array; and the processing unit is configured to open the first respective valve to inflate the actuation cell (the processor #114 of Evans controls various valves located within manifold #124, in order to inflate air bladders # 102).
Claim 21.  The system of claim 19, wherein, for each actuation cell of the array of actuation cells: the actuation cell is configured to be fluidly coupled to the vacuum reservoir by a second respective valve of the valve array; and the processing unit is configured to open the second respective valve to deflate the actuation cell (in the proposed combination of Evans and Kuiper as discussed with respect to claim 19, the manifold #124 of Evans, which has been duplicated for the vacuum pump, contains valves).


  


Discussion of allowable subject matter

While there is currently no allowable subject matter recited in the application, Examiner notes that the disclosure contains a significant amount of information that has not been incorporated into the claim language.  For example, Figs. 6D-7E appear to include structural details that are not found in the claim language.  Inclusion of detailed structural limitations directed toward the configuration and specific shapes, orientations and functionality of these structures may help to overcome the prior art of record.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYLES A THROOP whose telephone number is (571)270-5006.  The examiner can normally be reached on 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pete Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MYLES A THROOP/Primary Examiner, Art Unit 3673